Citation Nr: 1816685	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  14-28 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for a psychiatric disorder to include posttraumatic stress disorder and depression.

2. Whether new and material evidence has been received to reopen a claim for service connection for arteriosclerotic cardiovascular disease.

3. Whether new and material evidence has been received to reopen a claim for service connection for right lower extremity neuritis.

4. Whether new and material evidence has been received to reopen a claim for service connection for bilateral pes planus.

5. Entitlement to service connection for a psychiatric disorder to include posttraumatic stress disorder and depression.

6. Entitlement to service connection for arteriosclerotic cardiovascular disease.

7. Entitlement to service connection for right lower extremity neuritis.

8. Entitlement to service connection for left lower extremity neuritis.

9. Entitlement to service connection for bilateral pes planus.

10. Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Matthew Wilcut, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1971 to October 1973, to include service in the Republic of Korea.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In July 2015, the Veteran testified at a Board hearing in Washington, DC.  At that time, he asked that the record be held open for 30 days following the hearing to allow additional time to submit evidence.  However, no records have been received.  

The issues of entitlement to service connection for a psychiatric disorder, arteriosclerotic cardiovascular disease, right lower extremity neuritis, and left lower extremity neuritis, and entitlement to a total disability rating based on individual unemployability (TDIU) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A September 2009 rating decision determined that new and material evidence had not been received to reopen a claim for service connection for depression and denied service connection for PTSD.  The Veteran was notified of the decision and his appellate rights, but he did not initiate an appeal.  

2. The evidence received since the September 2009 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for a psychiatric disorder to include mood disorder, PTSD, and depression, and raises a reasonable possibility of substantiating the claim.  

3. A September 2007 rating decision denied a claim for service connection for arteriosclerotic cardiovascular disease.  The Veteran was notified of the decision and his appellate rights, but he did not initiate an appeal.  

4. The evidence received since the September 2007 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for arteriosclerotic cardiovascular disease, and raises a reasonable possibility of substantiating the claim.  

5. A September 2007 rating decision denied a claim for service connection for right lower extremity neuritis.  The Veteran was notified of the decision and his appellate rights, but he did not initiate an appeal.  

6. The evidence received since the September 2007 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for right lower extremity neuritis, and raises a reasonable possibility of substantiating the claim.  

7. A September 1975 rating decision denied a claim for service connection for bilateral pes planus.  The Veteran was notified of the decision and his appellate rights, but he did not initiate an appeal.  

8. The evidence received since the September 1975 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for bilateral pes planus, and raises a reasonable possibility of substantiating the claim.  

9. The Veteran's preexisting bilateral pes planus was aggravated by active service.


CONCLUSIONS OF LAW

1. The September 2009 rating decision that determined that new and material evidence had not been received to reopen a claim for service connection for depression and denied service connection for PTSD is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2017).

2. New and material evidence has been received to reopen the claim for service connection for a psychiatric disorder to include mood disorder, PTSD, and depression.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

3. The September 2007 rating decision that denied a claim for service connection for arteriosclerotic cardiovascular disease is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2017).

4. New and material evidence has been received to reopen the claim for service connection for arteriosclerotic cardiovascular disease.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

5. The September 2007 rating decision that denied a claim for service connection for right lower extremity neuritis is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2017).

6. New and material evidence has been received to reopen the claim for service connection for right lower extremity neuritis.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

7. The September 1975 rating decision that denied a claim for service connection for bilateral pes planus is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2017).

8. New and material evidence has been received to reopen the claim for service connection for bilateral pes planus.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

9. Resolving the benefit of the doubt in favor of the Veteran, the criteria for service connection for bilateral pes planus have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Application to Reopen

Generally, a final decision issued by the agency of original jurisdiction may not thereafter be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C. § 7105(c), (d) (2012).  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C. § 5108 (2012).

"New evidence" is evidence that has not previously been reviewed by VA adjudicators.  "Material evidence" is existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).

In determining whether evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  The Board must review all of the evidence submitted since the last final disallowance of the claim on any basis in order to determine whether the claim may be reopened.  Hickson v. West, 12 Vet. App. 247 (1999).

Psychiatric Disorder

The claim for service connection for depression was originally denied in a September 2007 rating decision because there was evidence of a current disability.  The Veteran was notified of the decision and his appellate rights, but he did not initiate an appeal.  There is also no indication that new and material evidence was received within the one year following that decision that would have been pertinent to the issue.  38 C.F.R. § 3.156(b) (2017).  Thus, the decision became final.  

A September 2009 rating decision determined that new and material evidence had not been received to reopen a claim for service connection for depression because while there was a diagnosis of a mood disorder, there was no evidence linking the disorder to service.  The decision also denied service connection for posttraumatic stress disorder (PTSD) because there was no diagnosis of PTSD and insufficient information to verify the claimed stressor.  The Veteran was notified of the decision and his appellate rights, but he did not initiate an appeal.  There is no indication that new and material evidence was received within one year following that decision.  Thus, the decision became final.  The Board notes that the April 2010 statement cited below was not received until September 2011.

The pertinent evidence received since the September 2009 rating decision includes an April 2010 statement from Mr. K. who stated that he served with the Veteran and corroborated the Veteran's stressor of being taken away by military police, falsely accused of striking an officer, and detained for some time without being seen again before being discharged from service.  Presuming the credibility of the evidence, the record indicates that the Veteran's mood disorder may be due to an in-service event.  The evidence is new, not cumulative, and relates to an unestablished fact necessary to substantiate the claim.  Thus, as new and material evidence has been received, the claim for service connection for a psychiatric disorder to include mood disorder, PTSD, and depression is reopened.  

Arteriosclerotic Cardiovascular Disease

The claim for service connection for arteriosclerotic cardiovascular disease was originally denied in a September 2007 rating decision because while there was evidence of a current disability, there was no evidence of the disorder in service or within one year thereafter, or evidence indicating a link between the disorder and service.  The Veteran was notified of the decision and his appellate rights, but he did not initiate an appeal.  There is no indication that new and material evidence was received within the one year following that decision that would have been pertinent to the issue on appeal.  Thus, the decision became final.  

The pertinent evidence received since the September 2007 rating decision includes the Veteran's statement that his arteriosclerotic cardiovascular disease is due to his exposure to herbicides in the Republic of Korea.  Effective August 31, 2010, VA added ischemic heart disease, including arteriosclerotic cardiovascular disease, to the list of presumptive diseases associated with exposure to certain herbicide agents.  75 Fed. Reg. 53,216 (Aug. 31, 2010); 38 C.F.R. § 3.309(e) (2011).  Presuming the credibility of the evidence, the record indicates that the Veteran's arteriosclerotic cardiovascular disease may be due to such exposure.  The evidence is new, not cumulative, and relates to an unestablished fact necessary to substantiate the claim.  Thus, as new and material evidence has been received, the claim for service connection for arteriosclerotic cardiovascular disease is reopened.  

Right Lower Extremity Neuritis

The claim for service connection for right lower extremity neuritis was originally denied in a September 2007 rating decision because while there was evidence of a current disability, there was no evidence of the disorder in service or within one year thereafter, or evidence indicating a link between the disorder and service.  The Veteran was notified of the decision and his appellate rights, but he did not initiate an appeal.  There is no indication that new and material evidence was received within the one year following that decision that would have been pertinent to the issue on appeal.  Thus, the decision became final.  

The pertinent evidence received since the September 2007 rating decision includes the Veteran's testimony that his right lower extremity neuritis is due to his bilateral pes planus.  As will be seen below, the Board is granting service connection for bilateral pes planus.  Presuming the credibility of the evidence, the record indicates that the Veteran's right lower extremity neuritis may be secondary to his now service-connected bilateral pes planus.  The evidence is new, not cumulative, and relates to an unestablished fact necessary to substantiate the claim.  Thus, as new and material evidence has been received, the claim for service connection for right lower extremity neuritis is reopened.  

Bilateral Pes Planus

The claim for service connection for bilateral pes planus was originally denied in a September 1975 rating decision because there was no evidence of aggravation of the preexisting disorder.  The Veteran was notified of the decision and his appellate rights, but he did not initiate an appeal.  There is also no indication that new and material evidence was received within the one year following that decision that would have been pertinent to the issue on appeal.  Thus, the decision became final.  

The pertinent evidence received since the September 1975 rating decision includes the Veteran's testimony that his bilateral pes planus had been aggravated by active service from all the marching, and that he had been placed on profile for bilateral pes planus.  Presuming the credibility of the evidence, the record indicates that the Veteran's preexisting bilateral pes planus may have been aggravated by active service.  The evidence is new, not cumulative, and relates to an unestablished fact necessary to substantiate the claim.  Thus, as new and material evidence has been received, the claim for service connection for bilateral pes planus is reopened.  

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017). 

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153 (2012); 38 C.F.R. § 3.306(b) (2017).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the Veteran asserts that his preexisting bilateral flatfoot, or pes planus, had been aggravated by active service from all the marching.

The Veteran's service entrance examination report notes that he had pes planus but it was not disqualifying.  His separation examination report notes that evaluation of the feet was abnormal but does not provide any further details.

The Veteran filed his original claim for service connection for bilateral flatfoot in May 1975.  He asserted that his bilateral flatfoot had been aggravated by service.

The Veteran was afforded a VA examination in July 1975.  At that time, he reported not having any difficulty with his feet until one month after entering service when he began having pain in his feet that gradually worsened.  Examination revealed marked flattening of both feet.  The examiner opined that the Veteran's bilateral flatfoot had probably been aggravated by service.  

In June 2011, the Veteran filed an application to reopen his claim.  He maintains that his bilateral flatfoot had been aggravated by service from all the marching.  

Given the above, the record shows that the Veteran entered service with bilateral flatfoot.  While the record does not show that he had been placed on profile for his bilateral flatfoot, the Board observes that his service treatment records may not be complete as, other than the entrance and separation examination reports, there is only one record of medical care.  The separation examination report unfortunately does not describe the severity of his bilateral flatfoot.  The Veteran filed a claim for service connection for bilateral flatfoot one and one half years after discharge from service, and a VA examiner at that time opined that the Veteran's bilateral flatfoot had probably been aggravated by service.  While that examination was conducted almost two years after discharge, the examination showed marked bilateral flatfoot.  Resolving the benefit of the doubt in favor of the Veteran, the Board finds that his preexisting bilateral pes planus was aggravated by active service.  Thus, service connection for bilateral pes planus is warranted.




ORDER

New and material evidence having been received, the claim for service connection for a psychiatric disorder to include mood disorder, PTSD, and depression is reopened.  To that extent only, the appeal is granted.

New and material evidence having been received, the claim for service connection for arteriosclerotic cardiovascular disease is reopened.  To that extent only, the appeal is granted.

New and material evidence having been received, the claim for service connection for right lower extremity neuritis is reopened.  To that extent only, the appeal is granted.

New and material evidence having been received, the claim for service connection for bilateral pes planus is reopened.  

Service connection for bilateral pes planus is granted, subject to the provisions governing the award of monetary benefits.


REMAND

Having reopened the claims for service connection for a psychiatric disorder, arteriosclerotic cardiovascular disease, and right lower extremity neuritis, the Board finds that further development is needed on each of the claims.  Moreover, as the AOJ has only addressed the question of whether new and material evidence has been received to reopen the claims, the AOJ must now adjudicate the underlying claims for service connection in the first instance.  

The Veteran asserts that he has a psychiatric disorder from being falsely accused of assaulting an officer and being incarcerated for several days without due process.  An April 2010 statement from Mr. K. corroborates the Veteran's report of being taken away by military police, falsely accused of striking an officer, and detained for some time without being seen again before being discharged from service.  An August 2011 VA treatment record shows a diagnosis of a mood disorder, rule out PTSD and major depressive disorder.  Thus, the AOJ should afford the Veteran an examination to determine whether any psychiatric disorder is related to service.

The Veteran asserts that he is entitled to presumptive service connection for arteriosclerotic cardiovascular disease as he served near the Korean Demilitarized Zone (DMZ) and was exposed to herbicide agents.  In that regard, a Veteran who served between April 1, 1968 and August 31, 1971 in a unit that operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period shall be presumed to have been exposed during such service to an herbicide agent.  Arteriosclerotic cardiovascular disease is a disease associated with exposure to certain herbicide agents.  However, the Veteran's period of service did not start until December 1971.  Regardless, the Veteran may show that he was in fact exposed to an herbicide agent and that his heart disease is related to such exposure.  Thus, the AOJ should ask the Veteran to submit such evidence.

The Veteran asserts that his right lower extremity neuritis is secondary to his now service-connected bilateral pes planus.  Thus, the AOJ should afford the Veteran an examination to obtain an opinion on the matter.  As he makes the same assertion for his left lower extremity neuritis, an opinion on that matter should also be obtained.

Prior to the examinations, the AOJ should ask the Veteran to provide the name of any healthcare provider who has treated him for his disabilities since the May 2014 statement of the case.  The AOJ should obtain any adequately identified records.  

As the remand of the above claims could affect the claim for a TDIU, the Board finds that the claims are inextricably intertwined and a decision on the TDIU claim at this time would be premature.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to provide the name of any healthcare provider who has treated him for his disabilities since the May 2014 statement of the case.  Obtain any adequately identified records.  

2. Advise the Veteran that exposure to an herbicide agent is only presumed for Veterans who served between April 1, 1968 and August 31, 1971 in a unit that operated in or near the Korean DMZ.  Ask the Veteran to submit any evidence showing that he was in fact exposed to an herbicide agent during his service in Korea.  

3. Schedule the Veteran for a VA examination to determine the nature and etiology of his psychiatric disorder, to include mood disorder, PTSD, and major depressive disorder.  The examiner should review the claims file and note that review in the report.  The examiner should ensure that all indicated tests and studies are conducted.  The examiner should provide a complete rationale for all conclusions.  The examiner should address the following.

(a) If the examiner diagnoses the Veteran with PTSD, the examiner should identify the stressor on which the diagnosis is based.  The Veteran's stressor is that of being falsely accused of assaulting an officer and being incarcerated for several days without due process.    

(b) The examiner should state whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed psychiatric disorder other than PTSD had its onset during active service or is causally related to such service.  

4. Schedule the Veteran for a VA examination to determine the etiology of his right and left lower extremity neuritis.  The examiner should review the claims file and note that review in the report.  The examiner should ensure that all indicated tests and studies are conducted.  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right or left lower extremity neuritis was caused or aggravated (worsened beyond the natural progress of the disease) by the service-connected bilateral pes planus.  The examiner should discuss the Veteran's lay statements regarding the history and chronicity of symptomatology.  The examiner should provide a complete rationale for all conclusions.

5. Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
KELLI A. KORDICH 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


